DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN201941040204 filed on 10/04/2019.
Election/Restriction
Examiner acknowledge applicants selection of Group 1 (claim 1-8) submitted on 06/25/2021.Two claims 21 and 22 are newly added.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hannott et al. (US 20120312103A1), (hereinafter Hannott).
Regarding claim 1, Hannott teaches 
an insertion end (Fig 1, 3, Para[0079], proximal region 3) positionable within the annular cavity and configured to travel through the annular cavity (Fig 7 and 8, annular cavity -33,Para[0100], line 1-5, “FIG. 8 schematically shows a borescope 1 b according to the invention, which is suitable for inspecting the lower region of the combustion chamber 33 (i.e. Annular cavity)  and has been inserted into the annular combustion chamber 33 already described in conjunction with FIG. 7. Comparison between fig 7 and Fig 8 shows that the “insert “ is position able and can travel through the cavity) ; 
a steering end opposite said insertion end (Fig 1, Para[0079], proximal region 3-insertion end  and distal end 2- steering end )  ; 


    PNG
    media_image1.png
    568
    1110
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    669
    622
    media_image2.png
    Greyscale


a body extending from said insertion end to said steering end (Fig 1, flexible region 4, Para[0079], line 7-8, “The flexible region 4 (i.e. body)  is disposed between the proximal region 3 and the distal region 2”) and sized to fit within the annular cavity (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible (i.e. sized to fit within)  to examine regions of e.g. a combustion chamber (i.e. annular cavity)  that are difficult to access.” ), wherein said body has a first stiffness (Para[0083], line 4-6, “ If the internal wire cables 7,8 are tightened (i.e. first stiffness is before tightened) , the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”) and curves along the circumference (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access.” ), as said insertion end travels through the annular cavity (Para[0098], line 1-4, “The distal region 2 and the flexible region 4, and also part of the proximal region 3 of the borescope 1 a have been inserted into the interior of the annular combustion chamber 33 (i.e. travels through the annular cavity ) through the outer wall 42 through the flange 35”) ;
a stiffener ( Para [0083], line 4-6, “If the internal wire cables 7 (i.e. a stiffener) ,8 are tightened, the flexible region 4 forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”),  coupled to said body and extending from said steering end to said insertion end ( Para[0080], line 1-6, “The segments 5 are interconnected with the aid of wire cables 7 and 8 that are disposed in the interior of the segments 5. The wire cables 7 and 8 may also merely be one wire cable (i.e. a stiffener), which firstly passes through the segments 5 from the proximal region 3 (i.e. Insertion end) to the distal region 2 (i.e. steering end).”) wherein said stiffener has a second stiffness greater than the first stiffness and is configured to resist bending of said body (Para [0083], line 4-6, “If the internal wire cables 7, 8 are tightened (i.e. first stiffness is before tightened), the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5 (i.e. before tightening is the first stiffness and after tightening is second stiffness. Second stiffness is greater than first one as flexible region 4 becomes stiff and turned to a certain geometry. When tightened it obviously prevents bend)”); 
at least one maintenance device coupled to said insertion end of said insertion apparatus (Para[0030], line 1-3, “By way of example, the inspection device can be embodied as a borescope (i.e. maintenance device) , more particularly as a borescope for inspecting annular combustion chambers” ( In light of specification Para[0033], line 1-4,  maintenance device 150  can perform  an inspection  and /or repair ); and 
a displacement mechanism configured to adjust a position of said at least one maintenance device relative to said body (Para [0096], line 9-12, “In particular, the borescope 1 (i.e. maintenance device) can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it .

Regarding claim 4 Hannott teaches the limitations of claim 1. 
Hannott further teaches wherein said stiffener (Para [0083], line 4-6, “If the internal wire cables 7, 8 are tightened (i.e. second stiffness), the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”) comprises at least one of a cable and a hollow tube (Fig 1 represents the stiffener by 7 and 8 cable which is passing through the hollow tube 5).
  
Regarding claim 6 Hannott teaches the limitations of claim 1. 
Hannott further teaches wherein said at least one maintenance device is pivotably coupled to said insertion end, and wherein said displacement mechanism configured to pivot (Fig 1 represents that the borescope can maneuvered using the cable 7, 8 and 6 .This maneuvering technique means connected in pivotal way. Check Para [0082], for details) said at least one maintenance device (Para [0096], line 9-12, “In particular, the borescope 1 (i.e. maintenance device) can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access (i.e. this teaches a displacement mechanism to adjust a position of the borescope i.e. the maintenance device).”) about said insertion end (Para [0032], line 1-5, “The method according to the invention for positioning an inspection device in .

Regarding claim 8, Hannott teaches the limitations of claim 1. 
Hannott further teaches wherein said at least one maintenance device comprises at least one of the following: an optical sensor (Para [0045], Fig 5, “FIG. 5 schematically shows the tip of the borescope (i.e. optical sensor) which has been equipped with a video camera”), a mechanical sensor, a thermal sensor, a magnetic sensor, an acoustic sensor, and an electromagnetic sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Hannott in view of Whitaker (US 20200405142 A1).
Regarding claim 2 Hannott teaches the limitations of claim 1.
Hannott is silent with regards to wherein said body comprises a first surface and a second surface opposite said first surface, said first surface and said second surface extending from said steering end to said insertion end, said body having a thickness defined between said first surface and said second surface, wherein the thickness is less than a width of said first surface and said second surface, and wherein said body is configured toPage 3 of 10 Application. No. 16/696,025 Response to Restriction Requirement Docket No. 507404-US-2; 21339-152512-US curve in a direction perpendicular to said first surface and said second surface.
Whitaker teaches wherein said body comprises a first surface and a second surface opposite said first surface (Fig 2, first surface 204, second surface 220), said first surface and said second surface extending from said steering end to said insertion end (Fig 2, 206 and 204, Para [0028], “FIG. 2 is a side view of a medical use camera 200 in accordance with one or more embodiments of the present disclosure. The camera 200 shown in FIG. 2 includes some features similar to the camera described with respect to FIG. 1. These features include camera body 202, proximal end 206 (i.e. Steering end), distal end 204 (i.e. insertion end) )said body having a thickness defined between said first surface and said second surface, wherein the thickness is less than a width of said first surface and said second surface, and wherein said body is configured toPage 3 of 10 Application. No. 16/696,025 Response to Restriction Requirement Docket No. 507404-US-2; 21339-152512-UScurve in a direction perpendicular to said first surface and said second surface ( Para[0033], “] Camera 400 is similar in design to camera 100 shown in FIG. 1 in that the distal section 404 is flat, but whereas the bottom of camera 100 is slightly rounded, the bottom of 400 is flat as well. This results in a generally rectangular cross section (i.e. the thickness is less than a width of said first surface and said second surface) for both proximal section 406 and distal section 404. This allows the camera 400 to have a smaller height which can allow the user to see into spaces that have thin openings”).
wherein said body comprises a first surface and a second surface opposite said first surface, said first surface and said second surface extending from said steering end to said insertion end, said body having a thickness defined between said first surface and said second surface, wherein the thickness is less than a width of said first surface and said second surface, and wherein said body is configured toPage 3 of 10 Application. No. 16/696,025 Response to Restriction Requirement Docket No. 507404-US-2; 21339-152512-US curve in a direction perpendicular to said first surface and said second surface as taught by Whitaker in view of Hannott for the purpose of  having a proper shape of insertion tool. Therefore, this specific shape of insertion tool will facilitate moving of the tool is narrow space and make inspection to hard to reach place easier.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Hannott in view of Dubi et al. (US 20100256447A1) .
Regarding claim 5 Hannott teaches the limitations of claim 1.
Hannott is silent with regards to wherein said displacement mechanism includes an inflatable bladder and a flexible tube configured to deliver a fluid to said inflatable bladder, wherein said inflatable bladder is configured to switch between a deflated position and an at least partially inflated position to adjust the position of said at least one maintenance device relative to said body.
Dubi teaches wherein said displacement mechanism includes an inflatable bladder and a flexible tube (Fig 1 and 3, bladder -4, tube -3 , Para[0160], line 4-11, “ The illustration shows inflatable anchoring balloon channels 2 in their inflated state as well  configured to deliver a fluid to said inflatable bladder ( Para[0021], “In one preferred embodiment, the device further comprises one or more open-ended longitudinally disposed non-inflatable channels affixed to the aforementioned internal tubular membrane, wherein said channels are capable of allowing the passage of fluids along (i.e. deliver a fluid)  their length”), wherein said inflatable bladder is configured to switch between a deflated position and an at least partially inflated position to adjust the position (Para[0149], line 5-13, “ Additionally, the device may include a plug or cap-like element 4. This element may be located at the proximal end of the device and may either be freely movable (i.e. adjusting the position) along the device or be provided as a separate element. The element 4 is inserted into the anus during activation of the device, to act like a plug and prevent leakage of fecal material from the colon. Element 4 may be rigid, semi-rigid, or elastic, and made to conform to the structure of the anus. In another embodiment of the invention, element 4 may be inflatable, using a fluid or gas ) of said at least one maintenance device relative to said body ( Fig 1, element 8 , “In addition, the colonoscope (i.e. maintenance device ) distal end 8 is illustrated, exemplifying how the device of the invention is fitted over the colonoscope, in a sleeve-like manner.”).

wherein said displacement mechanism includes an inflatable bladder and a flexible tube configured to deliver a fluid to said inflatable bladder, wherein said inflatable bladder is configured to switch between a deflated position and an at least partially inflated position to adjust the position of said at least one maintenance device relative to said body as taught by Dubi in view of Hannott for the purpose of  having a mechanism to adjust position of maintenance device properly .Therefore, this technique  will facilitate the proper adjustment and maneuver of maintenance device by flexible bladder and tube set up.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Hannott in view of ET20 (Wireless Borescope, Klein Tools, January, 2019).
 Regarding claim 7, Hannott teaches the limitations of claim 1.
Hannott does not explicitly teach wherein said body is configured to convey power and communication signals for said at least one maintenance device.
ET20 teaches wherein said body is configured to convey power and communication signals for said at least one maintenance device (Page 3, line 1-3, “The borescope (i.e. maintenance device), including the camera end, is NOT insulated. Avoid probing areas where energized conductive elements may be present. Shut off power (i.e. power signal) to nearby work areas before starting work. .Page 2, line 1-4, “Klein Tools ET20 is a Wi-Fi-connected borescope with a 0.35" (9 mm) camera, and a 6' (1.8 m) armored gooseneck. The video output is displayed on Android® and Apple®iOS powered phones by a Wi-Fi signal (i.e. communication signal) transmitted from the Borescope.”).
wherein said body is configured to convey power and communication signals for said at least one maintenance device.
as taught by ET20 in view of Hannott for the purpose of having power and communication signal for easy application .Therefore, this technique of having power and communication signal in borescope will facilitate its effective use as inspection tool by making real time communication easy.
Claims  21 and 22 are   rejected under 35 U.S.C. 103 as being unpatentable over  Hannott  in view of Peters et al. (US 20200319119A1) (hereinafter Peters).
Regarding claim 21 Hannott teaches 
an insertion end (Fig 1, 3, Para[0079], proximal region 3) positionable within the annular cavity and configured to travel through the annular cavity (Fig 7 and 8, annular cavity -33,Para[0100], line 1-5, “FIG. 8 schematically shows a borescope 1 b according to the invention, which is suitable for inspecting the lower region of the combustion chamber 33 (i.e. Annular cavity)  and has been inserted into the annular combustion chamber 33 already described in conjunction with FIG. 7. Comparison between fig 7 and Fig 8 shows that the “insert “ is position able and can travel through the cavity) ; 
a steering end opposite said insertion end (Fig 1, Para[0079], proximal region 3-insertion end  and distal end 2- steering end )  ; 
a body extending from said insertion end to said steering end (Fig 1, flexible region 4, Para[0079], line 7-8, “The flexible region 4 (i.e. body)  is disposed between the proximal region 3 and the distal region 2”) and sized to fit within the annular cavity (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible (i.e. sized to fit within)  to examine regions of e.g. a combustion chamber (i.e. annular cavity)  that are difficult to access.” ), wherein said body has a first stiffness (Para[0083], line 4-6, “ If the internal wire cables 7,8 are tightened (i.e. first stiffness) , the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”) and curves along the circumference (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access.” ), as said insertion end travels through the annular cavity (Para[0098], line 1-4, “The distal region 2 and the flexible region 4, and also part of the proximal region 3 of the borescope 1 a have been inserted into the interior of the annular combustion chamber 33 (i.e. travels through the annular cavity ) through the outer wall 42 through the flange 35”) ;
a stiffener ( Para [0083], line 4-6, “If the internal wire cables 7 (i.e. a stiffener) ,8 are tightened, the flexible region 4 forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”),  coupled to said body and extending from said steering end to said insertion end ( Para[0080], line 1-6, “The segments 5 are interconnected with the aid of wire cables 7 and 8 that are disposed in the interior of the segments 5. The wire cables 7 and 8 may also merely be one wire cable (i.e. a stiffener), which firstly passes through the wherein said stiffener has a second stiffness greater than the first stiffness and is configured to resist bending of said body (Para [0083], line 4-6, “If the internal wire cables 7, 8 are tightened (i.e. first stiffness is before tightened), the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5 (i.e. before tightening is the first stiffness and after tightening is second stiffness. Second stiffness is greater than first one as flexible region 4 becomes stiff and turned to a certain geometry. When tightened it obviously prevents bend)”); 
at least one maintenance device coupled to said insertion end of said insertion apparatus (Para[0030], line 1-3, “By way of example, the inspection device can be embodied as a borescope (i.e. maintenance device) , more particularly as a borescope for inspecting annular combustion chambers” ( In light of specification Para[0033], line 1-4,  maintenance device 150  can perform  an inspection  and /or repair ); and 
a displacement mechanism configured to adjust a position of said at least one maintenance device relative to said body (Para [0096], line 9-12, “In particular, the borescope 1 (i.e. maintenance device) can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access (i.e. this teaches a displacement mechanism to adjust a position of the borescope i.e. the maintenance device).”).
 Hannott is silent with regards to 
a guide tube positionable in a port of the rotary machine and configured to define a path for said insertion apparatus into the annular cavity, wherein said guide tube is curved to form an at least partially helical path around objects and is sized to extend adjacent an opening into the annular cavity.  
Peters teaches
a guide tube (Fig 1, device 2)  positionable in a port of the rotary machine and configured to define a path (Para[0012], line 3-7, “The device has a bend-tree guide pipe for introducing a flexible bore- scope. The device also has: a guide for the guide pipe, the guide being configured to provide clear and reproducible positioning and orientation of the guide pipe”) for said insertion apparatus (Fig 1, device 1)  into the annular cavity (Fig 1, combustion chamber 84), wherein said guide tube is curved to form an at least partially helical path (Para[0039], line 1-4, “Alternatively, it is possible for the guide mechanism to comprise a helical gear. By rotating the threaded spindle of the helical gear, the guide pipe can be moved relative to the guide”) around objects and is sized to extend adjacent an opening into the annular cavity (Para [0055], line 5-7, “for the guide pipe 2 (i.e. guide tube) of the device 1 to be introduced in such a manner through a lateral (i.e. extend) borescope opening 85 through the combustion chamber 84 (i.e. annular cavity).
 
    PNG
    media_image3.png
    758
    1112
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include guide tube and guiding mechanism of insertion tool as taught by Peters in view of Hannott for the purpose of secure movement of insertion tool. Therefore, this technique will facilitate secure and proper orientation of the guiding tool and help with effective inspection.

Regarding claim 22 Hannott teaches 
an insertion end (Fig 1, 3, Para[0079], proximal region 3) positionable within the annular cavity and configured to travel through the annular cavity (Fig 7 and 8, annular cavity -33,Para[0100], line 1-5, “FIG. 8 schematically shows a borescope 1 b according to the invention, which is suitable for inspecting the lower region of the combustion chamber 33 (i.e. Annular cavity)  and has been inserted into the annular combustion chamber 33 already described in conjunction with FIG. 7. Comparison between fig 7 and Fig 8 shows that the “insert “ is position able and can travel through the cavity) ; 
a steering end opposite said insertion end (Fig 1, Para[0079], proximal region 3-insertion end  and distal end 2- steering end )  ; 
a body extending from said insertion end to said steering end (Fig 1, flexible region 4, Para[0079], line 7-8, “The flexible region 4 (i.e. body)  is disposed between the proximal region 3 and the distal region 2”) and sized to fit within the annular cavity (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible (i.e. sized to fit within)  to examine regions of e.g. a combustion chamber (i.e. annular cavity)  that are difficult to access.” ), wherein said body has a first stiffness (Para[0083], line 4-6, “ If the internal wire cables 7,8 are tightened (i.e. first stiffness) , the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”) and curves along the circumference (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access.” ), as said insertion end travels through the annular cavity (Para[0098], line 1-4, “The distal region 2 and the flexible region 4, and also part of the proximal region 3 of the borescope 1 a have been inserted into the interior of the annular combustion chamber 33 (i.e. travels through the annular cavity ) through the outer wall 42 through the flange 35”) ;
a stiffener ( Para [0083], line 4-6, “If the internal wire cables 7 (i.e. a stiffener) ,8 are tightened, the flexible region 4 forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”),  coupled to said body and extending from said steering end to said insertion end ( Para[0080], line 1-6, “The  wherein said stiffener has a second stiffness greater than the first stiffness and is configured to resist bending of said body (Para [0083], line 4-6, “If the internal wire cables 7, 8 are tightened (i.e. first stiffness is before tightened), the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5 (i.e. before tightening is the first stiffness and after tightening is second stiffness. Second stiffness is greater than first one as flexible region 4 becomes stiff and turned to a certain geometry. When tightened it obviously prevents bend)”); 
at least one maintenance device coupled to said insertion end of said insertion apparatus (Para[0030], line 1-3, “By way of example, the inspection device can be embodied as a borescope (i.e. maintenance device) , more particularly as a borescope for inspecting annular combustion chambers” ( In light of specification Para[0033], line 1-4,  maintenance device 150  can perform  an inspection  and /or repair ); and 
a displacement mechanism configured to adjust a position of said at least one maintenance device relative to said body (Para [0096], line 9-12, “In particular, the borescope 1 (i.e. maintenance device) can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular .
positioning the insertion apparatus along the path and into the annular cavity (Para [0032], line 1-4, “The method according to the invention for positioning an inspection device in a cavity relates to an inspection device that comprises a distal region, a proximal region, a flexible region disposed between the distal region and the proximal region, and at least one external guide element” ) ;
 directing the insertion end of the insertion apparatus through the annular cavity (Fig 8 , Para[0100], line 1-5); and
Hannott is silent with regards to 
positioning a guide in a port of the rotary machine to define a path for an insertion apparatus into the annular cavity , the insertion apparatus comprising:
wherein the guide tube is curved to form an at least partially helical shape ;
Peters teaches 
positioning a guide tube (Fig 1, device 2) in a port of the rotary machine to define a path (Para [0012], line 3-7, “The device has a bend-tree guide pipe for introducing a flexible bore- scope. The device also has: a guide for the guide pipe, the guide being configured to provide clear and reproducible positioning and orientation of the guide pipe”) for an insertion apparatus into the annular cavity (Fig 1, combustion chamber 84), the insertion apparatus comprising (Fig 1, block 1): 
wherein the guide tube is curved to form an at least partially helical shape (Para [0039], line 1-4, “Alternatively, it is possible for the guide mechanism to comprise ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include guide tube and guiding mechanism of insertion tool as taught by Peters in view of Hannott for the purpose of secure movement of insertion tool. Therefore, this technique will facilitate secure and proper orientation of the guiding tool and help with effective inspection.

Allowable Subject Matter
Claims 3 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3 the closest prior art of record Hannott and Whitaker teaches the limitation of claim 2.
However the prior art alone or in combination fails to anticipate or render obvious the wherein the thickness of said body is less than about 0.02 inches in combination with the rest of the claim limitations as claimed and defined by applicant.
	
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Sasaki et al. (US 20210223142 A1) – This art teaches about a probe device where probe is fixed and is used to detect the state of a rotary shaft.
Moeller et al. (US 20060258265A1) – This art teaches detecting blending defect of turbine blade by insertion tool.	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 


AEYSHA. SULTANA
Examiner
Art Unit 2862


/Catherine T. Rastovski/Primary Examiner, Art Unit 2862